Citation Nr: 1339432	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-24 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability other than PTSD.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1968 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Although the appealed August 2009 rating decision did not address a claim for any psychiatric disorders other than PTSD, the Board has expanded the issue to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the decision below, reopening of the claim for service connection for PTSD is granted.  The issue of entitlement to service connection for psychiatric disability, to include PTSD, is addressed in remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2004 rating decision denying service connection for PTSD or submit any pertinent evidence within the appeal period.

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim. 




CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156  (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for PTSD was denied in a February 2004 rating decision because the evidence failed to establish that the Veteran met the criteria for a diagnosis of PTSD and because the evidence failed to establish that the Veteran participated in combat or failed to confirm any other stressful event during service.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence of record at the time of the February 2004 rating decision included the Veteran's report upon November 2003 VA psychiatric examination of some events in service which the examiner noted may be stressor events.  The November 2003 examiner considered but rejected a diagnosis of PTSD.  

The evidence received subsequent to the appeal period includes August 2013 private medical records providing diagnoses of PTSD.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for PTSD is granted. 


REMAND

Remand is required in this case for a VA mental health examination addressing the broadened claim of entitlement to service connection for psychiatric disability, because prior VA examinations only addressed etiology questions of PTSD related to in-service stressors.  Additional development is also required with respect to the Veteran's claimed PTSD.

The Veteran served in Vietnam from November 1970 to October 1971.  His service record of assignments shows that he served as a combat construction specialist while in Vietnam.  He was attached to A Company, 11th Engineering Battalion.  The service records do not show that he received any decorations or awards indicative of his participation in combat.  While the Veteran submitted records of private psychologists evaluations dated in August 2013 which assess PTSD, one of these assessments is based on combat stressors, while the other provides no stated stressor basis.  The Veteran has provided several statements of his stressors in service in Vietnam.  Some of these statements include combat stressors, while others do not.  He has repeatedly asserted that he was "all over Vietnam" and "not just in one place."  However, he has been unable to provide statements of specific stressors at specific times and places in Vietnam, and hence specific stressors could not be verified through official sources.  

The October 2010 VA psychiatric examiner concluded that while the Veteran exhibited some symptoms consistent with PTSD, he did not have PTSD.  Supporting this conclusion, the examiner noted that the Veteran's symptoms of anger, difficulty sleeping, and moodiness existed prior to his complaints of PTSD, that the Veteran made comments unsupportive of a diagnosis of PTSD, and that his symptoms were more consistent with other diagnoses.  

Unfortunately, the October 2010 VA examiner did not specify what comments were inconsistent with a diagnosis of PTSD.  The examiner also did not address what criteria for a diagnosis of PTSD were absent.  The examiner did note that the Veteran denied any significant problems with reactions to having been in Vietnam until after he had a stroke, with the Veteran attributing this to his having been too busy with work prior to that time.  The Veteran also reported not having had nightmares until after he had been "cut off" from VA benefits in 2008 or 2009.  

The October 2010 VA examiner did note that the Veteran's complained-of Vietnam stressors related to "fear of hostile military or terrorist activity."  The examiner also concluded  that the Veteran's nightmares were consistent with a PTSD diagnosis, and that some of these nightmares were related to Vietnam combat experiences.  

Similarly, when the Veteran was afforded a VA examination addressing claimed PTSD in November 2003, the examiner found that the Veteran met the stressor criteria for PTSD (based on self-reported Vietnam experiences), but that he did not meet the symptomatic criteria for a diagnosis, finding instead that the Veteran appeared to suffer from generalized anxiety disorder.  Consistent with the Veteran's self-report at the October 2010 examination, the November 2003 examiner observed, "The Veteran's psychosocial functional status has declined noticeably in the last four years at which time he has lost his brother and has had very severe problems with his health."  The examiner added, "It is the Veteran's feeling that his emotional problems are due to his military experiences, but frankly the multiple life problems he has had in the last four years seem to be a much more likely explanation."

The Veteran was also afforded a VA psychiatric examination for compensation purposes in August 2003.  That examiner also noted the Veteran's history of fairly recent onset of significant psychiatric difficulty, including diagnosed major depressive disorder and generalized anxiety disorder, following the death of the Veteran's brother four years earlier, and coincident with significant physical conditions including two heart attacks and two strokes in the years after his brother's death.  

In the August 2013 private psychological evaluation attributing PTSD to Vietnam combat stressors, the psychologist makes the following findings:

[The Veteran] currently has nightmares, insomnia, money problems.  But most of his grief arises from recollections of human bodies burning, seeing dead children, seeing people "shooting up" with heroin while he served in Viet Nam.  He lived day by day, in fear of his life from such events.  His persisting memories of life-and-death experiences have taken a gradually increasing toll on him, and have continued to erode his ability to function in everyday life, culminating in his present emotional difficulties.  [....]  According to his own report, he recalls beginning to have emotional difficulties with his time in Viet Nam.  During the course of his subsequent emotional difficulties, he has been prescribed [....]

These findings of a "gradually increasing toll" from "persisting memories" and the Veteran's self-report of "beginning to have emotional difficulties with his time in Viet Nam" appear in conflict with the Veteran's own assertions at his October 2010 VA examination, when he denied having significant problems or reactions to having been in Vietnam until after his stroke.  The report of the November 2003 VA examination notes that he had his first stroke in 2001 and his second in 2002.  (Other accounts place both strokes in 2001.)

Such a discrepancy as to the onset and chronology of psychiatric difficulties calls into question the underpinnings of the August 2013 private assessments of PTSD related to Vietnam service.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for service connection for psychiatric disability, other than PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Request the Veteran to provide clarifying information about his history of stressors experienced in service, and his history of psychiatric symptoms following service.  

4.  Any indicated stressor development should be undertaken.  

5.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist, who has not previously addressed the Veteran's claim.  The RO / AMC should provide a statement to the examiner of any confirmed in-service stressors.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."  

The examiner should address in detail whether an in-service stressor reported by the Veteran supports a diagnosis of PTSD, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Thereafter, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond before returning the case to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


